Townley, J.
(dissenting in part). I dissent in so far as the order appealed from by the defendants Stumpf is affirmed.
It was adjudicated in the surrogate’s decree that no fraud had been perpetrated by the defendant Roderick. The only connection of defendants Stumpf with the transaction was that of attorney and client. The exoneration of the defendant Roderick necessarily involves exoneration of his agents, the defendants Stumpf. I can see no difference in principle between this situation and that involved in Wolf v. Kenyon (242 App. Div. 116) where it was held that a judgment in favor of the master in a negligence action was a bar to the bringing of the second action against the servant for whose acts the master was sought to be held responsible.
The orders appealed from should be reversed and the motions granted as to all defendants.
In the first action: Order reversed, with twenty dollars costs and disbursements, and the complaint dismissed on the merits.
In the second action: Order affirmed, with twenty dollars costs and disbursements, with leave to the defendants-appellants to answer within twenty days after service of order, on payment of said costs.